 

Exhibit 10.17

FIRST SURGICAL PARTNERS INC.

2011 Physician Purchase Plan

 

This First Surgical Partners Inc. 2011 Physician Purchase Plan (the "Plan") is
designed to provide Physicians with the ability to invest with the Company in
compliance with the Patient Protection and Affordable Care Act. These objectives
are accomplished by providing Participants with the ability to make long-term
investment in the Company under the Plan.

 

1.     Definitions.

 

(a)   "Board" - The Board of Directors of the Company.

 

(b)   "Committee" - The Compensation Committee of the Company's Board, or such
other committee of the Board that is designated by the Board to administer the
Plan, composed of not less than two members of the Board all of whom are
disinterested persons, as contemplated by Rule 16b-3 ("Rule 16b-3") promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). If
no such Committee is formed or appointed, then the Board shall act as such
Committee.

 

(b)   "Company" - FIRST SURGICAL PARTNERS INC. and its subsidiaries including
subsidiaries of subsidiaries.

 

(c)   "Exchange Act" - The Securities Exchange Act of 1934, as amended from time
to time.

 

(d)   "Participant" – Any Physician in good standing with the local governing
medical board or oversight authority. The parties eligible to participate under
the Plan shall be determined by the Board or Committee in its sole discretion.

 

(e)   "Stock Sale" – The sale of a specified number of shares of Stock to a
Participant pursuant to a written agreement issued under the Plan.

 

(f)   "Securities Act" - The Securities Act of 1933, as amended from time to
time.

 

(g)   "Stock" - Authorized and issued or unissued shares of common stock of the
Company.

 

2.     Administration. The Plan shall be administered by the Board, provided
however, that the Board may delegate such administration to the Committee.
Subject to the provisions of the Plan, the Board and/or the Committee shall have
authority to enter into and close the Stock Sales with any Participant. The
price per share for each Stock Sale shall be determined by the Board or
Committee in their sole and absolute discretion. The interpretation and
construction by the Board of any provisions of the Plan or selection of
Participants shall be conclusive and final. No member of the Board or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Stock Sale made thereunder.

 

3.     Stock.

 

(a)    Authorized Stock: Stock subject to issuance under the Plan may be either
unissued or reacquired Stock.

 

(b)    Number of Shares: Subject to adjustment herein, the total number of
shares of Stock which may be issued under this Plan shall not exceed 3,000,000.

 

(c)    Reservation of Shares: The Company shall reserve and keep available at
all times during the term of the Plan such number of shares as shall be
sufficient to satisfy the requirements of the Plan. If, after reasonable
efforts, which efforts shall not include the registration of the Plan under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

(d)    Application of Funds: The proceeds received by the Company from the sale
of Stock pursuant to the Plan will be used for general corporate purposes.

 

4.     Terms and Conditions of Stock Sales.

 

(a)    Subscriptions by Participants hereunder shall be evidenced by agreements
between the Company and the respective Participant, in such form and substance
as the Board or Committee shall from time to time approve, an initial form of
which is attached hereto as Exhibit A. In addition, each Participant will be
required to execute a Lock Up Agreement and Non-Competition, Non-Disclosure and
Non-Solicitation Agreement attached hereto as Exhibit B and Exhibit C,
respectively. Each of the agreements executed by Participants shall be deemed to
be approved by the Board and need not be identical, and in each case may include
such provisions as the Board or Committee may determine. Shares of Stock which
Participants receive may include such restrictions as the Board or Committee, as
applicable, shall determine, including restrictions on transfer, repurchase
rights, right of first refusal, and forfeiture provisions. When transfer of
Stock is so restricted or subject to forfeiture provisions it is referred to as
"Restricted Stock". The price per share for each Stock Sale shall be determined
by the Board or Committee in their sole and absolute discretion.

 

1

 

 

(b)   Unless approved by the Board or Committee or as set forth in the Lock Up
Agreement, the Stock acquired under the Plan by the Participants shall not be
assignable or transferable. Where a Participant breaches the Lock Up Agreement
or Non-Competition, Non-Disclosure and Non-Solicitation Agreement, all such
Stock purchased by the Participant must be returned to the Company for
cancellation. Upon receipt of the Stock, the Company shall deliver the purchase
price to the Participant. The Board or Committee may waive such cancellation in
certain instances within their discretion.

 

5.     Investment Intent. All issuances under the Plan are intended to be exempt
from registration under the Securities Act provided by Rule 701, Rule 506 of
Regulation D or Section 4(2) thereunder. Each issuance under the Plan shall
provide that the purchases thereunder shall be for investment purposes and not
with a view to, or for resale in connection with, any distribution thereof.
Further, each issuance shall provide that no Stock shall be purchased unless and
until (i) all then applicable requirements of state and federal laws and
regulatory agencies shall have been fully complied with to the satisfaction of
the Company and its counsel, and (ii) if requested to do so by the Company, the
Participant shall (i) give written assurances as to knowledge and experience of
such person (or a representative employed by such person) in financial and
business matters and the ability of such person (or representative) to evaluate
the merits and risks of such Stock Sale, and (ii) execute and deliver to the
Company a letter of investment intent and/or such other form related to
applicable exemptions from registration, all in such form and substance as the
Company may require.

  

6.     Amendment, Modification, Suspension or Discontinuance of the Plan. The
Board may, insofar as permitted by law, from time to time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever. In the event of any
change in the outstanding Stock by reason of a stock split, stock dividend,
combination or reclassification of shares, recapitalization, merger, or similar
event, the Board or the Committee may adjust proportionally the number of shares
of Stock reserved under the Plan. In the event of any other change affecting the
Stock or any distribution (other than normal cash dividends) to holders of
capital stock, such adjustments as may be deemed equitable by the Board or the
Committee, including adjustments to avoid fractional shares, shall be made to
give proper effect to such event.

 

7.     Notice. Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the chief financial officer or to
the chief executive officer of the Company, and shall become effective when it
is received by the office of the chief personnel officer or the chief executive
officer.

 

8.     Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any issuance thereunder,
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such claim, action, suit or
proceeding, except in any case in relation to matters as to which it shall be
adjudged in such claim, action, suit or proceeding that such Board or Committee
member is liable for negligence or misconduct in the performance of his or her
duties; provided that within sixty (60) days after institution of any such
action, suit or Board proceeding the member involved shall offer the Company, in
writing, the opportunity, at its own expense, to handle and defend the same.

 

9.     Governing Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the securities laws of
the United States, shall be governed by the law of the State of Delaware and
construed accordingly.

 

The foregoing 2011 Physician Purchase Plan was duly adopted and approved by the
Board of Directors on October 6, 2011.

 

  FIRST SURGICAL PARTNERS INC.     a Delaware corporation         By: /s/
Anthony F. Rotondo     Name: Anthony F. Rotondo     Title: CEO

 

2

 

 

Exhibit A

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between First Surgical Partners Inc., a Delaware
corporation (the “Company”), and the undersigned (the “Subscriber”).

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted that certain 2011
Physician Purchase Plan (the “Plan”) providing that participants designated by
the Board of Directors (or such duly appointed committee) may purchase shares of
common stock, $0.001 par value per share (the “Common Stock”);

 

WHEREAS, the Board of Directors has determined that it is in the best interest
of the Company to provide the Subscriber with the ability to purchase such
number of shares of Common Stock as set forth on the signature page (the
“Securities”);

 

WHEREAS, the sale of the Securities shall be made pursuant to the exemption from
registration provided under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and/or Rule 506 promulgated thereunder; and

 

WHEREAS, the Subscriber desires to purchase that number of Securities set forth
on the signature page hereof on the terms and conditions hereinafter set forth
(the “Offering”); and

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR SHARES AND REPRESENTATIONS AND COVENANTS BY
SUBSCRIBER

 

1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to the Subscriber, the Securities for
the aggregate purchase price as is set forth on the signature page hereof. The
purchase price is payable by check or wire transfer, to be submitted directly to
the Company according to the following instructions:

 

Name of Account: First Surgical Texas, Inc. Bank: Bank of River Oaks   Houston,
Texas     ABA: 113025231 Account #: 1115310

 

The “Closing” shall occur upon receipt of the payment for the Securities.

 

1.2           The Subscriber recognizes that the purchase of the Securities
involves a high degree of risk including, but not limited to, the following: (a)
the Company has limited operating history; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; and (f) there is no
escrow or minimum offering in connection with this offering. Without limiting
the generality of the representations set forth in Section 1.5 below, the
Subscriber represents that the Subscriber has carefully reviewed the “Risk
Factors” disclosed throughout the Company’s filings with the Securities and
Exchange Commission.

 

 

 

 

1.3           The Subscriber acknowledges that (i) the Company, under the Plan
or otherwise, may issue securities, including shares of Common Stock, at any
price in its sole discretion; (ii) the Board of Directors of the Company have
elected to issue shares of Common Stock under the Plan at a price initially at
$0.62; and (iii) it waives any right with respect to any claim to have its
purchase price set forth herein reduced to reflect any lower priced issuance.

 

1.4           The Subscriber represents that the Subscriber is an “accredited
investor” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in Article VII hereof, and that the Subscriber is
able to bear the economic risk of an investment in the Securities.

 

1.5           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange nor on the
National Association of Securities Dealers, Inc. automated quotation system
(“NASDAQ”), or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Securities to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.

 

1.6           The Subscriber hereby acknowledges receipt and careful review of
this Agreement and all filings the Company has filed with the Securities and
Exchange Commission (the “Filings”) including Risk Factors in the Filings and
all other exhibits thereto, and any documents which may have been made available
upon request as reflected therein (collectively referred to as the “Offering
Materials”) and hereby represents that the Subscriber has been furnished by the
Company with all information regarding the Company, the terms and conditions of
the sale of the Securities and any additional information that the Subscriber
has requested or desired to know, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the sale of the Securities.

 

1.7           (a)          In making the decision to invest in the Securities
the Subscriber has relied solely upon the information provided by the Company in
the Offering Materials. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Offering Materials.

 

(b)          The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Securities by the Company (or an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

1.8           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby including any tax implications.

 

2

 

 

1.9           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any state regulatory authority since the Offering is intended to be exempt from
the registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D. The Subscriber understands that the Securities have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Securities unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.

 

1.10         The Subscriber understands that the Securities have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention. In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Securities for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others. The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Securities.

 

1.11         The Subscriber understands that the Common Stock is NOT listed on
any national securities exchange but is quoted on the over-the-counter market or
the OTC Markets and that there is only a limited market for the Common Stock.
The Subscriber understands that even if a public market develops for the Common
Stock, Rule 144 (“Rule 144”) promulgated under the Securities Act requires for
non-affiliates, among other conditions, a holding period prior to the resale
(subject to certain limitations) of securities acquired in a non-public offering
without having to satisfy the registration requirements under the Securities
Act. The Subscriber understands and hereby acknowledges that the Company is
under no obligation to register any of the Securities under the Securities Act
or any state securities or “blue sky” laws.

 

1.12         The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Securities that such securities (i)
are subject to that certain Lock Up Agreement dated as of the date hereof and
(ii) have not been registered under the Securities Act or any state securities
or “blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. The Subscriber is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1.13         It is agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional Shares and to close the Offering to the Subscriber at any time and
that the Company will issue stop transfer instructions to its transfer agent
with respect to such Securities.

 

1.14         The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

1.15         The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

3

 

 

1.16         If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.17         The Subscriber acknowledges that if he or she is a Registered
Representative of a FINRA member firm, he or she must give such firm the notice
required by the FINRA’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 7.4 below.

 

1.18         The Subscriber acknowledges that at such time, if ever, as the
Securities are registered, sales of the Securities will be subject to state
securities laws.

 

1.19         The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.

 

1.20         The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Securities by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement (including the Confidential Investor Questionnaire contained in
Article VII herein) or any other document furnished by the Subscriber to any of
the foregoing in connection with this Agreement.

 

II.          REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. Each of the Company’s subsidiaries (the “Subsidiaries”) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite corporate power and
authority to own and use its properties and assets and to conduct its business
as currently conducted.

 

2.2           Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Memorandum
hereto and all issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable.

 

2.3           Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into, execute and deliver this Agreement and
each other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to the Offering Materials and to perform
fully its obligations hereunder and thereunder.

 

2.4           No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
Offering Materials and the consummation of the transactions contemplated hereby
will not (i) result in the violation of any material law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, (ii) conflict with
or violate any provision of the Company’s Articles of Incorporation (the
“Articles”), as amended or the Bylaws, (and collectively with the Articles, the
“Charter Documents”) of the Company, and (iii) will not conflict with, or result
in a material breach or violation of, any of the terms or provisions of, or
constitute (with or without due notice or lapse of time or both) a default or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without due notice, lapse of time or both) under any
agreement, credit facility, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company is a party
or by which it is bound or to which any of its properties or assets is subject,
nor result in the creation or imposition of any lien upon any of the properties
or assets of the Company.

 

4

 

 

(b)          No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
the Offering Materials or in connection with the authorization, issue and sale
of the Securities, except as has been previously obtained,

 

(c)          No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or the
Transaction Documents or in connection with the authorization, issue and sale of
the Securities, except such filings as may be required to be made with the SEC,
FINRA, NASDAQ and with any state or foreign blue sky or securities regulatory
authority.

 

2.5           Privacy. The Company agrees not to disclose the names, addresses
or any other information about the Subscribers, except as required by law.

 

2.6           No Additional Agreements. The Company does not have any agreement
or understanding with any Subscribers with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

 

III.         TERMS OF SUBSCRIPTION

 

3.1           All funds shall be submitted directly to the Company’s account
identified in Section 1.1 hereof.

 

3.2           The Securities purchased by the Subscriber pursuant to this
Agreement will be prepared for delivery to the Subscriber as soon as practicable
following the Closing at which such purchase takes place. The Subscriber hereby
authorizes and directs the Company to deliver the Securities purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business or brokerage house address indicated on the signature page hereto.

 

IV.          CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 

4.1           The Subscriber’s obligation to purchase the Securities at the
Closing at which such purchase is to be consummated is subject to the
fulfillment on or prior to such Closing of the following conditions, which
conditions may be waived at the option of each Subscriber to the extent
permitted by law:

 

(a)          Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 

(b)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a material adverse effect.

 

5

 

 

(e)          Blue Sky. The Company shall have completed qualification for the
Securities under applicable Blue Sky laws.

 

V.COVENANTS OF THE COMPANY

 

5.1            Integration. The Company shall not, and shall ensure that no
affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Subscriber, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any trading market in a manner that would require stockholder
approval of the sale of the securities to the Subscribers.

 

5.2           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever any Subscriber exercises a right, election, demand or option
under this Agreement and the Company does not timely perform its related
obligations within the periods therein provided, then such Subscriber may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

5.3           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

VI.          MISCELLANEOUS

 

6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

 

if to the Company, to it at:   First Surgical Partners Inc.

411 First Street

Bellaire, Texas 77401

Attn: Anthony F. Rotondo, CEO   With a copy to (which shall not constitute
notice):   Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York
11570 Attn: Stephen M. Fleming

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

Notices shall be deemed to have been given or delivered on the date of receipt.

 

6

 

 

6.2           No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Subscriber. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right

 

6.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

 

6.4           Upon the execution and delivery of this Agreement by the
Subscriber and the Company, this Agreement shall become a binding obligation of
the Subscriber with respect to the purchase of Securities as herein provided,
subject, however, to the right hereby reserved by the Company to enter into the
same agreements with other subscribers and to reject any subscription, in whole
or in part, provided the Company returns to Subscriber any funds paid by
Subscriber with respect to such rejected subscription or portion thereof,
without interest or deduction.

 

6.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF TEXAS WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF
LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF TEXAS IN AND FOR THE COUNTY OF HOUSTON OR THE FEDERAL COURTS FOR SUCH
STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY
AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE
GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY

 

6.6           In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

6.7           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.8           The Company agrees to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

6.9           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

7

 

 

6.10          In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Subscribers and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

6.12         The parties agree that each of them and/or their respective counsel
has reviewed and had an opportunity to revise the Offering Materials and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Offering Materials or any amendments hereto.

 

6.13         The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

6.14         This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

 

VII.         CONFIDENTIAL INVESTOR QUESTIONNAIRE

 

7.1           The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

 



Category A ___ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.

 

  Explanation. In calculating net worth you may include equity in personal
property and real estate (excluding your principal residence), cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.

 

Category B ___ The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C ___ The undersigned is a director or executive officer of the Company
which is issuing and selling the Securities.

 

Category D ___ The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company (“SBIC”); or
employee benefit plan within the meaning of Title 1 of ERISA and (a) the
investment decision is made by a plan fiduciary which is either a bank, savings
and loan association, insurance company or registered investment advisor, or (b)
the plan has total assets in excess of $5,000,000 or (c) is a self directed plan
with investment decisions made solely by persons that are accredited investors.
(describe entity)    

 

8

 

 

Category E ___

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity) 

       

 

Category F ___ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Securities and with total assets in excess of
$5,000,000. (describe entity)        

 

Category G ___ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor” as defined in
Regulation 506(b)(2)(ii) under the Act.

 

Category H ___ The undersigned is an entity (other than a trust) in which all of
the equity owners are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Agreement. (describe entity)            

 

Category I ___ The undersigned is not within any of the categories above and is
therefore not an accredited investor.

 

  The undersigned agrees that the undersigned will notify the Company at any
time on or prior to the Closing in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.





 

7.2           SUITABILITY (please answer each question)

 

(a)          For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:



       

 

(b)          For an individual Subscriber, please describe any college or
graduate degrees held by you:



       

 

(c)          For all Subscribers, please list types of prior investments:



   

 

9

 

 

   

 

(d)          For all Subscribers, please state whether you have participated in
other private placements before:

 

YES ___ NO ___

 

(e)          If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:

 

            Public or Private Companies     Public   Private   with no, or
insignificant,     Companies   Companies   assets and operations Frequently    
        Occasionally             Never            

 

 

(f)          For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:

 



YES ___ NO ___

 

(g)          For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:

 

YES ___ NO ___

  

(h)          For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:

 



YES ___ NO ___



 

(i)          For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

YES ¨ NO ¨

 

(j)           For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?

 

YES ___ NO ___

  

7.3           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

(a) Individual Ownership   (b) Community Property   (c) Joint Tenant with Right
of     Survivorship (both parties
must sign)   (d) Partnership*   (e) Tenants in Common   (f) Company*   (g)
Trust*   (h) Other*  

 



10

 

 

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

 

7.4           FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 



YES ___ NO ___

 

If Yes, please describe:



     

 

*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

    Name of FINRA Member Firm       By:       Authorized Officer         Date:  
 

 

7.5           The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

SUBSCRIPTION FUNDS                     = $_________

 

PER SHARE PURCHASE PRICE      = $0.62

 

NUMBER OF SHARES                        = _________

 

      Signature   Signature (if purchasing jointly)       Name Typed or Printed
  Name Typed or Printed       Title (if Subscriber is an Entity)   Title (if
Subscriber is an Entity)       Entity Name (if applicable)   Entity Name (if
applicable             Address   Address       City, State and Zip Code   City,
State and Zip Code       Telephone-Business   Telephone-Business      
Telephone-Residence   Telephone-Residence       Facsimile-Business  
Facsimile-Business       Facsimile-Residence   Facsimile-Residence       Tax ID
# or Social Security #   Tax ID # or Social Security #

 

Name in which securities should be
issued:                                                                                     

 

Dated: _____________ , 201_

 

This Subscription Agreement is agreed to and accepted as of _______________,
201_.

 

  FIRST SURGICAL PARTNERS INC.       By:     Name:   Title:

 

12

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

I, _________________________, am the _______________________ of
____________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__

 

      (Signature)

 

13

 

 

Evhibit B

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
________ ___, 2011, by and among First Surgical Partners Inc., a Delaware
corporation (the "Company") and _________ (the “Holder”), including the Holder’s
successors and permitted assigns.

 

WHEREAS, on ________ _, 2011 the Holder, entered into a Subscription Agreement
(the “Purchase Agreement”) as provided for under the 2011 Physician Purchase
Plan;

 

WHEREAS, at the effective time of the Purchase Agreement, the Holder shall
receive shares of the Company's common stock (the “Shares”);

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the Purchase Agreement;

 

WHEREAS, the Holder understands and agrees that the agreements, covenants,
restrictions and responsibilities set forth in this Agreement shall remain
binding upon Holder and in full effect with respect to the Shares of the Company
that the Holder receives in Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, there parties hereto
agree as follows:

 

1.      Lock-up Agreement; Clawback.

 

(a) The Holder agrees that it shall not transfer, offer, pledge, sell, contract
to sell, grant any options for the sale of or otherwise dispose of, directly or
indirectly, any Shares held by such Holder through October 6, 2020. If requested
by an underwriter of Common Stock, each Holder will reaffirm the agreement set
forth in this Section 1 in a separate writing in a form satisfactory to such
underwriter. The Company may impose stop-transfer instructions with respect to
the Shares.

 

(b) Notwithstanding the foregoing, the restrictions set forth in Section 1(a)
above shall not apply to (A) the sale by the Holder of up to 10% of the Holder’s
Shares per year, (B) transfers (i) as a bona fide gift or gifts, provided that
the donee or donees thereof agree to be bound in writing by the restrictions set
forth herein, or (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (C) with the prior written consent of the Board of
Directors of the Company. For purposes of this Agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

 

 

 

 

(c) The Shares shall be returned to the Company for cancellation upon the
Holder’s (A) breach of this Agreement, (B) breach of the Non-Compete Agreement
entered by and between the Company and Holder, (C) failure to maintain the
required medical license by Holder or Holder’s affiliates, (D) the commencement,
whether voluntary or involuntary, of any bankruptcy documentation by the Holder.

 

2.       Intentionally left blank.

 

3.       Restrictive Legend. All certificates representing the Shares
deliverable to the Holder pursuant to the Purchase Agreement and any
certificates subsequently issued with respect thereto or in substitution
therefor shall bear a legend substantially as follows, in addition to any legend
the Company determines is required pursuant to any applicable legal requirement
including the standard legend required under the Shares Act of 1933, as amended:

 

"The shares represented by this certificate may not be offered, sold, pledged,
transferred or otherwise disposed of except in accordance with the requirements
of the Securities Act of 1933, as amended, and the other conditions specified in
that certain Lock-Up Agreement dated as of ___________ __, 2011, copies of which
agreements the Company will furnish, without charge, to the holder of this
certificate upon written request therefor."

 

The Company, at its discretion, may cause a stop transfer order to be placed
with its transfer agent(s) with respect to the certificates representing the
Shares.

 

4.      Miscellaneous.

 

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Company and the Holder.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first- class
mail, telex, telecopier, or any courier guaranteeing overnight delivery to the
addresses for the Holder and the Company set forth in the Purchase Agreement.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; or at the time delivered
if delivered by an air courier guaranteeing overnight delivery.

 

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns as permitted hereunder of each
of the parties. Specifically, the Holder understands and agrees that the
agreements, covenants, restrictions and responsibilities set forth in this
Agreement shall remain binding upon Holder and in full effect with respect to
the Shares.

 

 

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(f) Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflicts of law provisions thereof. Each of the parties hereby unconditionally
and irrevocably waives the right to a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the parties unconditionally and irrevocably
consents to the exclusive jurisdiction of the courts of the State of Texas
located in the City of Houston and the Federal district court for the Southern
District of Texas located in Harris County with respect to any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and each of the parties hereby unconditionally and
irrevocably waives any objection to venue in any such court.

 

(g) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of any other party under this
Agreement in accordance with the terms and conditions of this Agreement in any
court of the United States or any State thereof having jurisdiction.

 

(h) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(i) Additional Actions and Documents. The parties hereto shall take or cause to
be taken such further actions, shall execute, deliver and file, or cause to be
executed, delivered or filed, such further documents and instruments, and shall
obtain such consents as may be necessary or as the other party may reasonably
request, without the payment of further consideration, in order fully to
effectuate the purposes, terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



COMPANY: HOLDER:



 

First Surgical Partners Inc.

 

 

 

 

By:       Name:     Title:    

 

 

 

 

Exhibit C

 

 

NON-COMPETITION, NON-DISCLOSURE,

AND NON-SOLICITATION AGREEMENT

 

                This Non-Competition, Non-Disclosure and Non-Solicitation
Agreement (“Agreement”), dated this _______ day of _______ 2011 (the “Effective
Date”), by and between ___________________________________ (“Holder”) and First
Surgical Texas, Inc., a Nevada corporation (the “First Surgical”), a wholly
owned subsidiary of first Surgical Partners Inc., a Delaware corporation.

 

RECITALS

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.            Non-Competition; Non-Solicitation. Commencing on the date hereof
and ending on the last day of the Restricted Period (as defined below), Holder
covenants and agrees that he will not, without the First Surgical’s prior
written consent, directly or indirectly, either on behalf of himself or on
behalf of any business venture, as an employee, consultant, partner, principal,
stockholder, officer, director, trustee, agent, or otherwise (other than on
behalf of the First Surgical or its Affiliates):

 

(A)         be employed by, engage or participate in the ownership, management,
operation or control of, or act in any advisory, expert, consulting or other
capacity for, any entity or individual that owns, operates, manages or controls
a medical facility (the “Competing Facility”) that competes with the First
Surgical or its Affiliates and that is located in a county in which one of First
Surgical’s or First Surgical’s Affiliate’s facilities is located or a county
immediately adjacent to a county in which one of First Surgical’s or First
Surgical’s Affiliate’s facilities is located;

 

(B)           solicit or divert any business or any customer from the First
Surgical or its Affiliates or assist any person, firm, corporation or other
entity in doing so or attempting to do so;

 

(C)           cause or seek to cause any person, firm or corporation to refrain
from dealing or doing business with the First Surgical or its Affiliates or
assist any person, firm, corporation or other entity in doing so; or

 

(D)hire, solicit or divert from the First Surgical or its Affiliates any of
their respective employees, consultants or agents who have, at any time during
the immediately preceding one (1) year period from the date hereof or during the
Restricted Period, been engaged by the First Surgical or its Affiliates, nor
assist any person, firm, corporation or other entity in doing so.

 

As used in this Agreement, the term “Affiliates” shall mean any entity
controlling, controlled by or under the common control of the First Surgical.
For the purpose of this Agreement, “control” shall mean the direct or indirect
ownership of thirty (30%) percent or more of the outstanding shares or other
voting rights of an entity or possession, directly or indirectly, of the power
to direct or cause the direction of management and policies of an entity.

 

As used in this Agreement, “Restricted Period” means the period commencing on
the date hereof and ending two (2) years from the date that the Holder ceases to
be a shareholder of the Company or its successors.

 

2.          Nondisclosure. Holder understands and agrees that the business of
the First Surgical and its Affiliates is based upon specialized work and
Confidential Information (as hereinafter defined). Holder agrees that during the
Restricted Period, he shall keep secret all such Confidential Information and
that he will not, directly or indirectly, use for his own benefit or for the
benefit of others nor Disclose (as hereinafter defined), without the prior
written consent of the First Surgical, any Confidential Information. At any time
upon the First Surgical’s request, Holder shall turn over to the First Surgical
all books, notes, memoranda, manuals, notebooks, records and other documents
made, compiled by, delivered to, or in the possession or control of Holder
containing or concerning any Confidential Information, including all copies
thereof, in any form or format, including any computer hard disks, wherever
located, containing any such information, it being agreed that the same and all
information contained therein are at all times the exclusive property of the
First Surgical and its Affiliates.

 

 

 

 

Exhibit C

 

As used in this Agreement, the term “Confidential Information” means any
information or compilation of information not generally known to the public or
the industry, that is proprietary or confidential to the First Surgical, its
Affiliates and/or those doing business with the First Surgical and/or its
Affiliates, including but not limited to know-how, process, techniques, methods,
plans, specifications, trade secrets, patents, copyrights, supplier lists,
customer lists, mailing lists, financial information, business plans and/or
policies, methods of operation, sales and marketing plans and any other
information acquired or developed by Holder in the course of his past, present
and future dealings with the First Surgical and its Affiliates, which is not
readily available to the public.

 

“Confidential Information” does not include any information, datum or fact: (a)
currently available to the public as of the date hereof; (b) after it becomes
available to the public other than as a result of a breach hereof or other
wrongful conduct by Executive; (c) after it becomes available to Executive on a
non-confidential basis from a source other than the Company or its Affiliates or
a person or entity breaching his or its confidentiality agreement or other
relationship of confidence with the Company or its Affiliates; or (d) developed
independently by Executive without any reference to or use whatsoever of any
Confidential Information of the Company or its Affiliates.

 

As used in this Agreement, the term “Disclose” means to reveal, deliver,
divulge, disclose, publish, copy, communicate, show, allow or permit access to,
or otherwise make known or available to any third party, any of the Confidential
Information.

 

3.          Blue Pencil Doctrine. In the event that the restrictive covenants
contained in Section 1 and/or Section 2 of this Agreement shall be found by a
court of competent jurisdiction to be unreasonable by reason of such restrictive
covenants extending for too great a period of time or over too great a
geographic area or by reason of such restrictive covenants being too extensive
in any other respect, then such restrictive covenant shall be deemed modified to
the minimum extent necessary to make such restrictive covenant reasonable and
enforceable under the circumstances.

 

4.          Injunctive Relief. If Holder shall breach or threaten to breach any
of the provisions of Section 1 and/or Section 2, in addition to and without
limiting any other remedies available to the First Surgical at law or in equity,
the First Surgical shall be entitled to seek immediate injunctive relief in any
court to restrain any such breach or threatened breach and to enforce the
provisions of Section 1 and/or Section 2, as the case may be. Holder
acknowledges and agrees that there is no adequate remedy at law for any such
breach or threatened breach and, in the event that any proceeding is brought
seeking injunctive relief, Holder shall not use as a defense thereto that there
is an adequate remedy at law.

 

5.          Reasonableness of Covenants. Holder acknowledges and agrees that the
restrictive covenants contained in this Agreement are a necessary inducement to
First Surgical purchasing Holder’s ownership interests in the Entities, and that
the scope (geographic and otherwise) and period of duration of the restrictive
covenants contained in this Agreement are both fair and reasonable and that the
interests sought to be protected by the First Surgical are legitimate business
interests entitled to be protected. Holder further acknowledges and agrees that
the First Surgical would not have purchased Holder’s ownership interests in the
Entities pursuant to the Contribution Agreement unless Holder entered into this
Agreement.

 

6.          General Provisions.

 

(A)         Entire Agreement. This Agreement, together with the Contribution
Agreement and any other agreements contemplated thereby, contain the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersede all prior or contemporaneous agreements and understandings, oral or
written, among the parties hereto and thereto with respect to the subject matter
hereof and thereof.

 

(B)         Amendment; Waiver. No amendment or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
all of the parties and then such waiver shall only be effective in the specific
instance and for the specific purpose for which it was given.

 

(C)         Notices. All notices and other communications under this Agreement
shall be in writing and shall be given in accordance with the notice provisions
of the Contribution Agreements.

 



Non-Competition,Non-disclosure and Non-Solicitation agreement Page 19

 



 

 





 

(D)         Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representative(s), successors and permitted assigns. This Agreement may be
assigned to, and thereupon shall inure to the benefit of, any organization which
succeeds to substantially all of the business or assets of the First Surgical,
whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of the First Surgical or otherwise, including, without
limitation, by operation of law.

 



(E)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws that would result in the application of the laws
of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted. Each of the parties hereby unconditionally and irrevocably waives the
right to a trial by jury in any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
parties unconditionally and irrevocably consents to the exclusive jurisdiction
of the courts of the State of Texas located in the City of Houston and the
Federal district court for the Southern District of Texas located in Harris
County with respect to any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, and each of the
parties hereby unconditionally and irrevocably waives any objection to venue in
any such court.

 

(F)         Recovery of Attorneys’ Fees and Costs. If any action for breach of
or to enforce the provisions of this Agreement is commenced, the court in such
action shall award to the party in whose favor a judgment is entered, a
reasonable sum as attorneys’ fees and costs. Such attorneys’ fees and costs
shall be paid by the non-prevailing party in such action.

 

(G)         Headings. The headings to the paragraphs of this Agreement are
intended for the convenience of the parties only and shall in no way be held to
explain, modify, amplify or aid in the interpretation of the provisions hereof.

 

(H)         Severability. The provisions of this Agreement shall be deemed
severable and if any portion hereof shall be held invalid, illegal or
unenforceable for any reason by a court of competent jurisdiction, the remainder
shall not thereby be invalidated but shall remain in full force and effect.

 

(I)         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.

 

(J)         Referrals. Nothing in this Agreement limits the ability of Holder
refer patients to any facility.

 

(K)         Compliance with Business and Commerce Code. To the extent that this
agreement does not qualify for an exception from the provisions of Tex. Bus. &
Comm. Code § 15.50(b) pursuant to Tex. Bus. & Comm. Code § 15.50(c): (i) this
Agreement will not deny Holder access to a list of Holder’s patients whom Holder
had seen or treated within one year of termination of the contract or
employment; (ii) Holder shall have access to medical records of Holder’s
patients upon authorization of the patient and any copies of medical records for
a reasonable fee as established by the Texas Medical Board under Section
159.008, Occupations Code; (iii) any access to a list of patients or to
patients’ medical records after termination of the contract or employment shall
not require such list or records to be provided in a format different than that
by which such records are maintained except by mutual consent of the parties to
the contract; (iv) Holder will not be prohibited from providing continuing care
and treatment to a specific patient or patients during the course of an acute
illness even after the contract or employment has been terminated; and (v) the
covenant not to compete of this Agreement may be bought out by Holder for a
reasonable price determined by a mutually agreed upon arbitrator or, in the case
of an inability to agree, an arbitrator of the court whose decision shall be
binding on the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

Non-Competition,Non-disclosure and Non-Solicitation agreement Page 20



 



 

 

 



In Witness Whereof, the parties hereto have executed this Agreement as of the
date first set forth above.

 

Holder:   First Surgical:          

FIRST SURGICAL TEXAS, INC.

 

      By:     By:   Name:     Name:   Title:     Title:  

 







Non-Competition,Non-disclosure and Non-Solicitation agreement Page 21





 



 



